11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

James Ruth,                                   * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CV1704125.

Vs. No. 11-19-00182-CV                        * April 30, 2021

Collazo Holdings, LLC,                        * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against James Ruth.